IN THE COURT OF APPEALS OF NORTH CAROLINA

                                     2022-NCCOA-790

                                      No. COA22-391

                                   Filed 6 December 2022

     Chatham County, No. 21 CVS 322

     RICKY SPOON BUILDERS, INC, Plaintiff,

                 v.

     EMGEE LLC, Defendant.


           Appeal by Plaintiffs from order entered 21 February 2022 by Judge Alyson

     Adams Grine in Chatham County Superior Court. Heard in the Court of Appeals 4

     October 2022.


           Harris Sarratt & Hodges, LLP, by Donald J. Harris, for Plaintiffs-Appellants.

           Wyrick Robbins Yates & Ponton LLP, by Charles George and Mary Kate
           Gladstone, for Defendant-Appellee.


           COLLINS, Judge.


¶1         Ricky Spoon Builders, Inc., Ricky Spoon, and Melissa K. Spoon (collectively,

     “Plaintiffs”) appeal from the trial court’s order granting summary judgment for

     EmGee LLC (“Defendant”). Plaintiffs argue that the trial court erred by granting

     Defendant’s motion for summary judgment because Plaintiffs either fully complied or

     substantially complied with the parties’ Agreement. As Plaintiffs did not fully or

     substantially comply with the Agreement, we affirm.
                         RICKY SPOON BUILDERS, INC. V. EMGEE, LLC

                                        2022-NCCOA-790

                                       Opinion of the Court



                  I.   Procedural History and Factual Background

¶2         Plaintiffs owned approximately 150 acres of real property in Chatham County,

     North Carolina (“Property”). On 15 August 2014, Plaintiffs and Defendant entered

     into a memorandum of understanding whereby the parties agreed, among other

     things, that Defendant would acquire title to the Property and convey it to a newly

     created LLC, jointly owned by Plaintiffs and Defendant. When the parties disagreed

     about whether they had complied with the memorandum of understanding, litigation

     ensued.

¶3         After mediation, the parties entered into an Agreement, which allowed both

     parties the opportunity to buy the Property under certain terms, including the

     following:

                  The Initial Offer: Either Party may make a one-time, all
                  cash offer to purchase the [Property] (the “Initial Offer”).
                  The Initial Offer shall be in writing and shall set forth the
                  purchase price at which the Party making the offer (the
                  “Offering Party”) is willing and able to close. At the same
                  time it submits its Initial Offer to the other party (the
                  “Receiving Party”), the Offering Party shall deposit a
                  non-refundable earnest money deposit in the amount of
                  One Hundred Thousand Dollars ($100,000.00) with
                  Investors Title Insurance Company–Chapel Hill Branch,
                  which shall serve as a third-party escrow agent (the
                  “Escrow Agent”).
                  The Response Offer: If the Offering Party makes an Initial
                  Offer as set forth in subsection (a), the Receiving Party may
                  then exercise a one-time absolute right to purchase the
                  [Property] (the “Response Offer”). The Response Offer
                  shall exceed the Initial Offer by One Hundred Thousand
                     RICKY SPOON BUILDERS, INC. V. EMGEE, LLC

                                    2022-NCCOA-790

                                   Opinion of the Court



             Dollars ($100,000.00) and shall be submitted to the
             Offering Party in writing within ten (10) days of the
             Receiving Party’s receipt of the Initial Offer and
             confirmation from Escrow Agent that it has received the
             earnest money deposit from the Offering Party.
             Simultaneous with submission of the Response Offer to the
             Offering Party, the Receiving Party shall deposit a non-
             refundable earnest money deposit in the amount of One
             Hundred Thousand Dollars ($100,000.00) with the Escrow
             Agent. Once the Receiving Party has submitted its
             Response Offer, the Offering Party may not increase its
             Initial Offer. After confirming receipt of the Receiving
             Party’s earnest money deposit, the Escrow Agent will
             release and return Offering Party’s earnest money deposit
             to it.
             ....
             Expiration: The Buy-Sell Agreement expires at 5 pm EST
             on November 3, 2020. In no event shall the Receiving Party
             have less than ten days to respond to an Initial Offer that
             is made prior to the expiration date and time. Upon
             expiration of the Buy-Sell Agreement, any and all rights
             and responsibilities of the Parties under the Buy-Sell
             Agreement . . . are terminated.
             ....
             7. Time of Essence: The Parties agree that time is of the
             essence with regard to this Agreement and the
             transactions and events contemplated hereby.

Of particular relevance in this case are the following terms: “At the same time it

submits its Initial Offer to the other party (the “Receiving Party”), the Offering Party

shall deposit a non-refundable earnest money deposit in the amount of One Hundred

Thousand Dollars ($100,000.00) with Investors Title Insurance Company–Chapel

Hill Branch”; the Agreement expires “at 5 pm EST on November 3, 2020”; and “[t]he
                         RICKY SPOON BUILDERS, INC. V. EMGEE, LLC

                                        2022-NCCOA-790

                                       Opinion of the Court



     Parties agree that time is of the essence with regard to this Agreement and the

     transactions and events contemplated hereby.”

¶4         On the afternoon of 2 November 2020, Ricky Spoon wired $100,000 in earnest

     money into Plaintiffs’ counsel’s trust account. The funds cleared on 3 November 2020,

     and Plaintiffs’ counsel drew a check from his trust account made payable to Investors

     Title Insurance. At 3:52 p.m. that day, Plaintiffs, through their counsel, submitted a

     written Initial Offer via email to Defendant, through its counsel. Shortly thereafter,

     Plaintiff Ricky Spoon hand-delivered the written Initial Offer to Defendant’s counsel.

¶5         Yvonne Rodriguez Sanchez, a legal assistant for Plaintiffs’ counsel, called

     Wells Fargo and was told that the bank was closed to walk-in customers due to

     COVID-19 and that an appointment was required to wire the funds to Investors Title.

     Sanchez was also told that there were no appointments available that afternoon.

¶6         At some point that afternoon, Plaintiffs’ counsel spoke with Gina Webster, the

     Vice President of Escrow and Settlement Operations for Investors Title. Plaintiffs’

     counsel asked Webster whether Investors Title would accept a check drawn from his

     firm’s trust account; Webster confirmed that it would. At that time, Webster did not

     have a copy of the Agreement or Escrow Addendum. Plaintiffs’ counsel testified that

     he was told Investors Title was closed. Webster submitted an affidavit in which she

     averred that she generally recalled speaking with Plaintiffs’ counsel, but she did not

     recall him asking whether he could hand-deliver a check to the office. Shortly after
                           RICKY SPOON BUILDERS, INC. V. EMGEE, LLC

                                           2022-NCCOA-790

                                          Opinion of the Court



     4:00 p.m., Plaintiffs’ counsel put the earnest money check into an envelope and placed

     it in the mail at the post office near his office.

¶7          On 4 November 2020, Plaintiffs’ counsel and Defendant’s counsel exchanged a

     series of emails, which included the following from Defendant’s counsel at 9:41 p.m.:

                   As of 2:00 today, Titles Investor (sic) had not received
                   Spoon’s funds as required to be deposited by 5:00 on 11/3.
                   The Settlement Agreement was created 90 days ago, and
                   each party knew and agreed to the timelines. “Time is of
                   the essence” was part of the agreement, to make certain
                   that time lines were strictly adhered to and enforced.
                   The Agreement expired at 5:00 pm on 11/3 at 5:00 (sic). No
                   money was deposited with the Escrow agent by that time.
                   Since the Settlement Agreement expired at 5:00 pm
                   yesterday, the parties no longer have any obligations to
                   each other under the Settlement Agreement. Your client
                   was well-aware of the deadlines, even to the point of
                   driving to Raleigh on 11/3 to personally deliver his offer to
                   purchase to me, as counsel for EmGee. Instead of timely
                   depositing his $100,000 directly with Investors Title, he
                   chose to wire funds to you. And your check, not certified,
                   were not a deposit of readily available, non-refundable
                   funds, as required. As such, Spoon has not made a timely
                   offer per the Agreement, and our client has no further
                   obligations to him. Title to the [Property] remains with
                   Emgee, LLC.

     The envelope containing the earnest money check was post-marked 5 November 2020

     and was not received by Investors Title until 16 November 2020.

¶8          When Defendant refused to close on the sale of the Property, Plaintiffs filed

     suit for breach of contract, breach of covenant of good faith and fair dealing, specific

     performance, and unjust enrichment.           Plaintiffs and Defendant filed competing
                            RICKY SPOON BUILDERS, INC. V. EMGEE, LLC

                                              2022-NCCOA-790

                                          Opinion of the Court



       motions for summary judgment; Plaintiffs subsequently withdrew their motion.

       After a hearing, by written Order entered 21 February 2022, the trial court granted

       summary judgment for Defendant. Plaintiffs timely appealed.

                                        II.     Discussion

¶9           Plaintiffs argue that the trial court erroneously granted summary judgment

       for Defendant because “Plaintiffs fully or substantially complied with the terms of

       the Agreement by . . . depositing a non-refundable earnest money deposit in the

       amount of One Hundred Thousand Dollars ([$]100,000.00) with Investors Title

       Insurance Company by posting with the USPS prior to 5:00 p.m. on November 3,

       2020, a $100,000.00 check written from Plaintiffs’ counsel’s firm trust account and

       made payable to Investors Title Insurance Company.”

¶ 10         We review a trial court’s order granting summary judgment de novo. Proffitt

       v. Gosnell, 257 N.C. App. 148, 151, 809 S.E.2d 200, 203 (2017). Under de novo review,

       this Court “considers the matter anew and freely substitutes its own judgment for

       that of the lower [court].” Blackmon v. Tri-Arc Food Sys., Inc., 246 N.C. App. 38, 41,

       782 S.E.2d 741, 743 (2016) (quotation marks and citations omitted).

¶ 11         Summary judgment is appropriate “if the pleadings, depositions, answers to

       interrogatories, and admissions on file, together with the affidavits, if any, show that

       there is no genuine issue as to any material fact and that any party is entitled to a

       judgment as a matter of law.” N.C. Gen. Stat. § 1A-1, Rule 56(c) (2021). The party
                            RICKY SPOON BUILDERS, INC. V. EMGEE, LLC

                                           2022-NCCOA-790

                                          Opinion of the Court



       moving for summary judgment

                    bears the burden of showing that no triable issue of fact
                    exists. This burden can be met by proving: (1) that an
                    essential element of the non-moving party’s claim is
                    nonexistent; (2) that discovery indicates the non-moving
                    party cannot produce evidence to support an essential
                    element of his claim; or (3) that an affirmative defense
                    would bar the [non-moving party’s] claim. Once the
                    moving party has met its burden, the non-moving party
                    must forecast evidence demonstrating the existence of a
                    prima facie case.

       CIM Ins. Corp. v. Cascade Auto Glass, Inc., 190 N.C. App. 808, 811, 660 S.E.2d 907,

       909 (2008) (citations omitted).

       A. Full Compliance

¶ 12         Plaintiffs first argue that they fully complied with the terms of the Agreement

       because the “mailing of the Escrow Deposit to Investors Title constituted a ‘deposit’

       as contemplated by the terms of the [Agreement].”

¶ 13         “Whenever a court is called upon to interpret a contract[,] its primary purpose

       is to ascertain the intention of the parties at the moment of its execution.” Lane v.

       Scarborough, 284 N.C. 407, 409-10, 200 S.E.2d 622, 624 (1973) (citations omitted).

       “When a contract is in writing and free from any ambiguity which would require

       resort to extrinsic evidence, or the consideration of disputed fact, the intention of the

       parties is a question of law. The court determines the effect of their agreement by

       declaring its legal meaning.”     Id. at 410, 200 S.E.2d at 624 (citations omitted).
                            RICKY SPOON BUILDERS, INC. V. EMGEE, LLC

                                           2022-NCCOA-790

                                          Opinion of the Court



       “Further, in interpreting a contract, the common or normal meaning of language will

       be given to the words of a contract unless the circumstances show that in a particular

       case a special meaning should be attached to it.” S.N.R. Mgmt. Corp. v. Danube

       Partners 141, LLC, 189 N.C. App. 601, 620, 659 S.E.2d 442, 455 (2008) (quotation

       marks and citation omitted).

¶ 14         Here, the relevant portions of the Agreement are free from ambiguity. The

       Agreement provides that either party may make a written Initial Offer and that at

       the same time the Offering Party submits its Initial Offer to the Receiving Party, “the

       Offering Party shall deposit a non-refundable earnest money deposit in the amount

       of One Hundred Thousand Dollars ($100,000.00) with Investors Title Insurance

       Company–Chapel Hill Branch . . . .” The Agreement also explicitly “expires at 5 pm

       EST on November 3, 2020.”

¶ 15         The term “deposit with” as used in the Agreement’s term “deposit . . . with

       Investor’s Title” is not defined in the Agreement. The verb “deposit”1 is defined as

       “[t]he act of giving money or other property to another who promises to preserve it or

       to use it and return it in kind; esp., the act of placing money in a bank for safety and




             1 Not to be confused with the noun “deposit” used in the Agreement’s term “earnest
       money deposit.” An earnest money deposit is “[a] deposit paid (often in escrow) by a
       prospective buyer (esp. of real estate) to show a good-faith intention to complete the
       transaction, and ordinarily forfeited if the buyer defaults.” Earnest Money, Black’s Law
       Dictionary (11th ed. 2019). The parties do not argue about the significance of this term.
                           RICKY SPOON BUILDERS, INC. V. EMGEE, LLC

                                          2022-NCCOA-790

                                         Opinion of the Court



       convenience.” Deposit, Black’s Law Dictionary (11th ed. 2019). The preposition

       “with” is generally defined as “in the care, guidance, or possession of[.]” Webster’s

       Third New International Dictionary 2626 (2002). Taken together, the term “deposit

       with” means “giving or placing in the care, guidance, or possession of.” Accordingly,

       the Agreement required Plaintiffs, as the Offering Party, to give or place the earnest

       money in the care, guidance, or possession of Investors Title Insurance Company–

       Chapel Hill Branch at the same time they submitted their Initial Offer to Defendant,

       and no later than “5 pm EST on November 3, 2020[,]” when the Agreement expired.

¶ 16         Here, by placing the earnest money check drawn on Plaintiffs’ counsel’s trust

       account into the mail on 3 November 2020 around 4:00 p.m., Plaintiffs did not give or

       place a non-refundable earnest money deposit in the amount of One Hundred

       Thousand Dollars ($100,000.00) in the care, guidance, or possession of Investors Title

       Insurance Company–Chapel Hill Branch at the same time they submitted their

       Initial Offer to Defendant and before the expiration of the Agreement “at 5 pm EST

       on November 3, 2020.”      Accordingly, Plaintiffs failed to fully comply with the

       Agreement.

       B. Substantial Performance

¶ 17         Plaintiffs next argue that if “mailing the Escrow Deposit did not constitute full

       compliance with the terms of the [Agreement] under the circumstances existing as of
                            RICKY SPOON BUILDERS, INC. V. EMGEE, LLC

                                           2022-NCCOA-790

                                          Opinion of the Court



       November 3, 2020, then [it] certainly constituted substantial performance.”2

¶ 18         North Carolina recognizes the equitable doctrine of substantial performance,

       which “allow[s] a party to recover on a contract although [it] has not literally complied

       with its provisions.” Cator v. Cator, 70 N.C. App. 719, 722, 321 S.E.2d 36, 38 (1984)

       (citations omitted). “[T]he doctrine was conceived for use in a situation where the

       []plaintiff has given the []defendant a substantial portion of that for which he

       bargained and the performance is of such a nature that it cannot easily be returned.”

       Black v. Clark, 36 N.C. App. 191, 195, 243 S.E.2d 808, 811 (1978) (citation omitted).

       While building and construction contracts readily lend themselves to the application

       of the doctrine of substantial performance, the doctrine is not limited in its

       application to those types of contracts. Id.

¶ 19         A “time is of the essence” clause makes completion dates and times a material

       term of a contract, causing a material breach if performance is late. See Fairview

       Developers, Inc. v. Miller, 187 N.C. App. 168, 173, 652 S.E.2d 365, 369 (2007); see also

       Fletcher v. Jones, 314 N.C. 389, 393 n.1, 333 S.E.2d 731, 734 n.1 (1985). North

       Carolina courts recognize that “[f]reedom of contract is constitutionally guaranteed

       and provisions in private contracts, unless contrary to public policy or prohibited by

       statute, must be enforced as written.” Great Am. Ins. Co. v. C. G. Tate Constr. Co.,



             2 Plaintiffs use the terms substantial compliance and substantial performance
       interchangeably. We will refer to “substantial performance” in this opinion.
                           RICKY SPOON BUILDERS, INC. V. EMGEE, LLC

                                          2022-NCCOA-790

                                         Opinion of the Court



       303 N.C. 387, 391, 279 S.E.2d 769, 772 (1981).           Accordingly, the doctrine of

       substantial performance traditionally has not applied where the parties, by the terms

       of their agreement, make it clear that only strict or complete performance will be

       satisfactory. 17A Am Jur 2d Contracts § 603.

¶ 20         Here, the Agreement includes a “time is of the essence” provision, making the

       time for depositing a non-refundable $100,000 earnest money deposit with Investors

       Title Insurance Company–Chapel Hill Branch and the time for the expiration of the

       Agreement material terms of the Agreement. Accordingly, the parties made it clear

       by the terms of their Agreement that only strict or complete performance would be

       satisfactory, and the doctrine of substantial performance does not apply.

¶ 21         Even were we able to consider tempering the traditional rule by recognizing

       that a “time is of the essence” provision does not automatically render untimely

       performance a breach and will not be enforced if doing so would constitute a forfeiture

       on an otherwise substantially complying party, the doctrine of substantial

       performance does not excuse Plaintiffs’ breach in this case.

¶ 22         The earnest money check was received and deposited by Investors Title

       Insurance Company–Chapel Hill Branch on 16 November 2020, 13 days after the

       expressed expiration of the Agreement. Plaintiffs deposited no portion of the earnest

       money prior to the Agreement’s expiration. As no portion of the earnest money was

       deposited with Investors Title Insurance Company–Chapel Hill Branch prior to the
                            RICKY SPOON BUILDERS, INC. V. EMGEE, LLC

                                           2022-NCCOA-790

                                          Opinion of the Court



       expiration of the Agreement, Plaintiffs did not perform at all, much less substantially

       perform, under the Agreement. See, i.e., Lake Ridge Acad. v. Carney, 66 Ohio St. 3d

       376, 378-79, 613 N.E.2d 183, 185-86 (1993) (holding that there was “no reasonable

       argument that [defendant] ‘substantially complied’ with the provision of the contract

       requiring him to notify [plaintiff] of his child’s withdrawal prior to August 1 . . . when

       [defendant’s] cancellation letter was dated August 1, 1989, mailed or postmarked

       August 7, 1989, and received August 14, 1989”). Moreover, Plaintiffs did not forfeit

       the Property, they merely forfeited the opportunity to potentially purchase it; and

       Plaintiffs’ earnest money was returned to them in full in March 2021, restoring them

       to their original position.

¶ 23          Plaintiffs also argue that “whether there has been substantial performance of

       a contract is actually a question of fact for the jury” such that whether Plaintiffs

       substantially complied with the Agreement “was not an appropriate consideration for

       the trial court on summary judgment.” However, the cases cited by Plaintiffs in

       support of their argument all involved some performance by the plaintiff such that

       the jury had to resolve a factual issue. See Clark, 36 N.C. App. at 193, 196, 243 S.E.2d

       at 810, 812; Bryant & Assocs. v. Evans, 224 N.C. App. 397 (2012) (unpublished);

       Almond Grading Co. v. Shaver, 74 N.C. App. 576, 578, 329 S.E.2d 417, 418 (1985);

       Gibson Contractors, Inc. v. Church of God in Christ Jesus of Angier, 165 N.C. App.

       543, 600 S.E.2d 899 (2004) (unpublished). Here, as previously noted, no performance
                           RICKY SPOON BUILDERS, INC. V. EMGEE, LLC

                                             2022-NCCOA-790

                                         Opinion of the Court



       was tendered, and thus no triable issue of fact of substantial performance arose for

       the jury.

¶ 24         Accordingly, as Plaintiffs did not perform or substantially perform under the

       Agreement, the trial court did not err by granting Defendant’s motion for summary

       judgment.

                                      III.     Conclusion

¶ 25         As Plaintiffs did not fully or substantially comply with the Agreement, the trial

       court’s order granting summary judgment for Defendant is affirmed.

             AFFIRMED.

             Judges TYSON and INMAN concur.